CONTACTS Douglas J. Pauls C. Edward Jordan, Jr. Chief Financial Officer Executive Vice President (856) 751-9000 COMMERCE BANCORP REPORTS QUARTERLY RESULTS October 25, 2007 – Cherry Hill, New Jersey – Commerce Bancorp, Inc. (NYSE Symbol: CBH) reports a net loss of $47.9 million for the quarter ended September 30, 2007, due primarily to an investment portfolio restructure.Commerce also reports increased assets, deposits and loans. THIRD QUARTER FINANCIAL HIGHLIGHTS September 30, 2007 % Change Total Assets: $50.0 Billion 15% Core Deposits: $44.8 Billion 16% Total (Net) Loans: $16.9 Billion 16% Total Revenues: $350.8 Million (26)% Net Loss: $(47.9) Million (160)% Net Loss Per Share: $(.24) (159)% Financial Summary Balance Sheet Deposits: · Core deposits increased $6.2 billion, up 16%, for the prior 12 months, while total deposits increased $6.4 billion, or 16%, for the prior 12 months. · Annualized core deposit growth per store was $15 million. · Comparable store core deposit growth was 15%. · Commercial core deposits grew 19% to $18.2 billion. · New York City core deposits increased to $7.3 billion, up 25%. Loans: · Net loans grew $2.3 billion, or 16%, to $16.9 billion. Third Quarter Results During the third quarter, the Company transferred approximately $7.4 billion of primarily fixed-rate investment securities from its available for sale portfolio to a trading portfolio as part of an investment portfolio restructure.To reduce its exposure to changes in interest rates, the Company intends to sell the securities in the trading portfolio during the fourth quarter of 2007 and reinvest those proceeds in short-term, floating rate, AAA-rated securities. In connection with the transfer, the Company recorded a pre-tax loss of approximately $175.3 million. Primarily as a result of two residential development credits being moved to non-accrual status, the Company’s third quarter provision for loan losses totaled $26.0 million, an increase of $13.5 million over the second quarter of 2007. Included in the Company’s third quarter results are pre-tax losses of approximately $4.1 million related to the Company’s equity method investments. The investment portfolio restructure, the additional provision for loan losses and the net losses on the Company’s equity method investments amounted to after tax charges of approximately $121.4 million, or $.61 per share, during the third quarter. As a result of these charges, third quarter net loss was $47.9 million and net loss per share was $.24. Expansion · During the first nine months of 2007, the Company opened 29 new stores. · In 2007, the Company expects to open a total of +/- 50 stores, which will increase total stores to approximately 480. · The Company has received approval for six branches from the OCC since June 29, 2007. The Commercial Bank 9/30/07 9/30/06 $ Increase % Increase (dollars in millions) Commercial Core Deposits: $ 18,180 $ 15,214 $ 2,966 19 % Commercial Loans: 10,798 9,274 1,524 16 Lending Loans increased 16% to $17.1 billion from the third quarter of 2006 and the growth was widespread throughout all loan categories. Regional Loan Growth: 9/30/07 9/30/06 $ Increase % Increase % of Total Growth (dollars in millions) Metro New York $ 8,861 $ 7,445 $ 1,416 19 % 60 % Metro Philadelphia 7,353 6,742 611 9 26 Metro Washington 354 156 198 126 8 Southeast Florida 490 354 136 38 6 Total: $ 17,058 $ 14,697 $ 2,361 16 % 100 % Loan Composition: 9/30/07 % of Total 9/30/06 % of Total $ Increase % Increase (dollars in millions) Commercial $ 4,706 28 % $ 3,873 26 % $ 833 22 % Owner-Occupied RE 3,086 18 2,729 19 357 13 Total Commercial 7,792 46 6,602 45 1,190 18 Consumer 6,261 37 5,424 37 837 15 Commercial Real Estate 3,005 17 2,671 18 334 12 Total Loans $ 17,058 100 % $ 14,697 100 % $ 2,361 16 % The loan-to-deposit ratio was 37% at September 30, 2007. Asset Quality Quarter Ended 9/30/07 6/30/07 9/30/06 Non-Performing Assets/Assets .20 % .12 % .11 % Net Loan Charge-Offs .23 % .18 % .09 % Reserve for Credit Losses/Gross Loans 1.09 % 1.04 % 1.05 % Non-Performing Loan Coverage 190 % 334 % 341 % Non-Performing Assets/Capital and Reserves 3 % 2 % 2 % Non-performing assets and loans past due 90 days at September 30, 2007 totaled $101.9 million, or .20% of total assets, versus $56.9 million, or .12% of total assets, at June 30, 2007 and $47.8 million, or .11% of total assets, at September 30, 2006. The increase in non-performing assets was primarily the result of two residential development credits, totaling approximately $34.5 million, which were transferred to non-accrual during the quarter. As a result, the Company’s third quarter provision for loan losses totaled $26.0 million, an increase of $13.5 million over the amount recorded in the second quarter of 2007. Income Statement Three Months Ended Nine Months Ended 9/30/07 9/30/06 % Change 9/30/07 9/30/06 % Change (dollars in thousands, except per share data) Total Revenues: $ 350,808 $ 472,527 (26 )% $ 1,362,612 $ 1,373,352 (1 )% Total Expenses: 404,435 343,469 18 1,155,115 992,587 16 Net (Loss)/Income: (47,911 ) 79,669 (160 ) 106,928 236,486 (55 ) Net (Loss)/Income Per Share: $ (.24 ) $ .41 (159 ) $ .54 $ 1.23 (56 ) Balance Sheet 9/30/07 9/30/06 $ Increase % Increase (dollars in millions) Total Assets: $ 49,994 $ 43,304 $ 6,690 15 % Total Loans (Net): 16,881 14,551 2,330 16 Core Deposits: 44,751 38,539 6,212 16 Total Deposits: 46,534 40,142 6,392 16 Regional Deposit Growth Core deposit growth by region is as follows: # of Stores 9/30/07 9/30/06 $ Increase % Increase Average Store Size Annualized Growth/ Store (dollars in millions) Northern New Jersey 148 $ 12,900 $ 11,952 $ 948 8 % $ 87 $ 7 New York City 61 7,300 5,827 1,473 25 120 26 Long Island/Westchester/CT 55 4,934 3,640 1,294 36 90 26 Metro New York 264 $ 25,134 $ 21,419 $ 3,715 17 % $ 95 $ 15 Metro Philadelphia 156 18,610 16,496 2,114 13 119 15 Metro Washington 21 536 370 166 45 26 10 Southeast Florida 16 471 254 217 85 29 21 Total Core Deposits 457 $ 44,751 $ 38,539 $ 6,212 16 % $ 98 $ 15 Total Deposits $ 46,534 $ 40,142 $ 6,392 16 % $ 102 $ 15 Metro New York remains the Company’s largest and fastest growing market with core deposits of $25.1 billion, an increase of 17% over the third quarter of 2006. Comparable Store Core Deposit Growth Comparable store deposit growth is measured as the year-over-year percentage increase in core deposits for stores open one year or more at the balance sheet date. Core Deposit Growth # of Stores Comp Store Increase Metro Philadelphia 151 12 % Northern New Jersey 134 8 New York City 50 25 Long Island/Westchester/CT 47 29 Metro Washington 12 27 Southeast Florida 8 43 Total 402 15 % Core Deposits Core deposit growth by type of account is as follows: 9/30/07 9/30/06 $ Change % Change 3rd Quarter Cost of Funds (dollars in millions) Demand $ 9,190 $ 8,650 $ 540 6 % 0.00 % Interest Bearing Demand 20,277 15,693 4,584 29 3.69 Savings 10,956 10,620 336 3 2.90 Subtotal 40,423 34,963 5,460 16 % 2.63 % Time 4,328 3,576 752 21 4.55 Total Core Deposits: $ 44,751 $ 38,539 $ 6,212 16 % 2.82 % Core deposit growth by type of customer is as follows: 9/30/07 % Total 9/30/06 % Total $ Increase % Increase (dollars in millions) Consumer $ 18,206 41 % $ 15,702 41 % $ 2,504 16 % Commercial 18,180 40 15,214 39 2,966 19 Government 8,365 19 7,623 20 742 10 Total $ 44,751 100 % $ 38,539 100 % $ 6,212 16 % Net Income and Net Income Per Share Net loss totaled $47.9 million for the third quarter of 2007, compared to net income of $79.7 million for the third quarter of 2006.On a diluted per share basis, net loss for the third quarter of 2007 was $.24 compared to net income of $.41 for the third quarter of 2006. For the first nine months of 2007, net income totaled $106.9 million, compared to $236.5 million for the first nine months of 2006.On a diluted per share basis, net income for the first nine months of 2007 was $.54 compared to $1.23 for the first nine months of 2006. The Company’s net results for the third quarter and first nine months of 2007 were impacted by the $175.3 million pre-tax loss related to the investment portfolio restructure, as well as the increased third quarter provision for loan and lease losses.In addition, included in the Company’s results for the third quarter and first nine months of 2007 are $4.1 million and $11.6 million, respectively, of net losses related to the Company’s equity method investments. Three Months Ended Nine Months Ended 9/30/07 9/30/06 % Change 9/30/07 9/30/06 % Change (dollars in thousands, except per share data) Net (Loss)/Income: $ (47,911 ) $ 79,669 (160 )% $ 106,928 $ 236,486 (55 )% Net (Loss)/Income Per Share: $ (.24 ) $ .41 (159 ) $ .54 $ 1.23 (56 )% Net Interest Income and Net Interest Margin Net interest income for the third quarter totaled $347.1 million, an 8% increase over the $322.0 million recorded a year ago.For the first nine months of 2007, the Company recorded net interest income of $1.0 billion, an 8% increase over the $948.8 million earned in the first nine months of 2006.The increase in net interest income during the quarter and first nine months was due to volume increases in interest earning assets resulting from the Company’s continued deposit growth. The net interest margin for the third quarter of 2007 decreased to 3.13%, compared to 3.22% for the second quarter of 2007, and was down 14 basis points from the 3.27% margin for the third quarter of 2006. On a tax equivalent basis, the Company recorded $354.0 million in net interest income in the third quarter of 2007, an increase of $25.8 million or 8% over the third quarter of 2006.Net interest income on a tax equivalent basis of $1.0 billion was earned in the first nine months of 2007, an increase of $77.7 million or 8% over the first nine months of 2006. Net Interest Income and Rate/Volume Analysis As shown below, the increase in net interest income on a tax equivalent basis was due to volume increases in the Company’s earning assets, which were fueled by the Company’s continued deposit growth.The Company’s continuing ability to grow deposits produces net interest income growth, despite rate compression. Net Interest Income September 2007 vs. 2006 Volume Increase Rate Change Total Increase % Increase (dollars in thousands) Quarter $ 38,931 $ (13,090 ) $ 25,841 8 % First Nine Months $ 134,456 $ (56,796 ) $ 77,660 8 % Non-Interest Income Excluding net investment securities losses, non-interest income for the third quarter of 2007 increased to $179.0 million from $150.6 million a year ago, a 19% increase.On the same basis, non-interest income for the first nine months of 2007 increased to $512.2 million from $424.5 million a year ago, a 21% increase.The increases in non-interest income are primarily attributable to the increase in deposit charges and service fees of 23% and 26% for the third quarter and first nine months of 2007, respectively. Non-interest income for the third quarter and the first nine months of 2007 is more fully depicted below: Three Months Ended Nine Months Ended 9/30/07 9/30/06 % Change 9/30/07 9/30/06 % Change (dollars in thousands) Deposit Charges & Service Fees $ 119,771 $ 97,436 23 % $ 341,890 $ 271,370 26 % Other Operating Income: Commerce Banc Insurance 21,860 21,189 3 67,594 63,706 6 Commerce Capital Markets 6,938 6,851 1 22,243 20,348 9 Operating Lease Revenue 4,994 4,347 15 15,045 11,324 33 Loan Brokerage Fees 2,106 2,386 (12 ) 7,710 6,505 19 Other 23,360 18,348 27 57,691 51,262 13 Total Other Operating Income 59,258 53,121 12 170,283 153,145 11 Subtotal 179,029 150,557 19 512,173 424,515 21 Net Investment Securities Losses (175,343 ) - - (172,464 ) - - Total Non-Interest Income $ 3,686 $ 150,557 (98 )% $ 339,709 $ 424,515 (20 )% Non-Interest Expenses Non-interest expenses for the third quarter of 2007 were $404.4 million, up 18% from $343.5 million a year ago.Non-interest expenses for the first nine months of 2007 were $1.2 billion, up 16% from $992.6 million a year ago.The increases in non-interest expenses for the third quarter and nine months ended September 30, 2007 were widespread throughout non-interest expense categories, reflecting the Company’s store expansion program. Included in non-interest expenses are increased FDIC assessments of $5.9 million and $14.2 million for the third quarter and first nine months of 2007, respectively, compared to the same periods a year ago.Excluding these amounts, the Company’s non-interest expenses would have increased by 16% and 15% for the third quarter and first nine months of 2007, respectively, as compared to the prior year. Investments At September 30, 2007, total investments increased to $29.1 billion.Detailed below is information regarding the composition and characteristics of the Company’s investment portfolio at September 30, 2007. The table excludes investments held in the trading portfolio at Commerce Capital Markets, which amounted to $110.0 million at September 30, 2007 and are primarily short-term tax-exempt notes. Product Description Trading Available For Sale Held to Maturity Total (in millions) Mortgage-backed Securities: Federal Agencies Pass Through Certificates (AAA Rated) $ 1,427 $ 447 $ 1,882 $ 3,756 Collateralized Mortgage Obligations (AAA Rated) 5,160 6,208 10,428 21,796 Obligations of State and Political Subdivisions/Other 613 710 2,131 3,454 Total $ 7,200 $ 7,365 $ 14,441 $ 29,006 Duration (in years) 5.09 3.67 4.07 4.22 Average Life (in years) 6.81 6.18 6.17 6.34 Quarterly Average Yield 5.92 % 5.70 % 5.37 % 5.54 % At September 30, 2007, the after tax depreciation of the Company’s available for sale portfolio was $40.5 million. Capital Resources Stockholders’ equity at September 30, 2007 increased to $2.9 billion, a $222.3 million increase, or 8% over stockholders’ equity of $2.7 billion at September 30, 2006. Return on average stockholders equity (ROE) for the third quarter and nine months ending September 30, 2007 and 2006 is shown in the table below.ROE for the third quarter and nine months ending September 30, 2007 were impacted by the investment portfolio restructure, provision for loan losses and net losses related to the Company’s equity method investments. Three Months EndedNine Months Ended 9/30/079/30/069/30/079/30/06 (6.47)%12.06%4.89%12.61% At September 30, 2007, the Company’s book value per share was $14.68, a 6% increase over the book value per share of $13.85 at September 30, 2006. The Company’s capital ratios at September 30, 2007 were as follows: Regulatory Guidelines Commerce “Well Capitalized” Leverage Ratio 5.81 % 5.00 % Tier I 11.24 % 6.00 % Total Capital 12.00 % 10.00 % New Stores During the third quarter of 2007, the Company added 15 new stores, increasing the total stores to 457.During the last three years, the Company has added 160 of its 457 stores. Stores opened during the third quarter were as follows: Metropolitan New York Location County Green Brook Somerset (NJ) Larchmont Village Westchester (NY) City Hall New York (NY) North Arlington Bergen (NJ) Shelton Fairfield (CT) Pelham Parkway Bronx (NY) Shirley Suffolk (NY) Oakland Bergen (NJ) Morristown Morris (NJ) Metropolitan Washington, D.C. Location County Germantown Montgomery (MD) Leesburg Loudoun (VA) Southeastern Florida Location County Coral Springs/University Broward (FL) Deerwood Miami-Dade (FL) Coral Gables Miami-Dade (FL) Riviera Beach Palm Beach (FL) Merger Agreement with The Toronto-Dominion Bank (“TD”) On October 2, 2007, the Company and TD entered into an Agreement and Plan of Merger (the Merger Agreement), pursuant to which TD will acquire the Company and the Company will become a wholly-owned subsidiary of TD.The board of directors of the Company approved the Merger Agreement and has adopted a resolution recommending the approval of the Merger Agreement by the Company’s shareholders.The Company has agreed to put the merger agreement before the shareholders for their approval.When it becomes available, Commerce shareholders are urged to read the proxy statement/prospectus regarding the merger that will be filed with the Securities and Exchange Commission (SEC).The proxy statement/prospectus will contain additional information about the merger and the special meeting of Commerce shareholders that will be held to vote on the merger agreement.Subject to customary closing conditions, the merger is expected to close in March or April 2008. Other Matters Commerce has been advised that an investigation is being conducted by the Staff of the SEC.Commerce has further been advised that the scope of the investigation will include, but not necessarily be limited to, transactions with its current and former officers, directors, and related parties, including transactions involving bank premises.Commerce is fully cooperating with the SEC with respect to the investigation. Forward-Looking Statements The Company may from time to time make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the SEC, in its reports to shareholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, that are subject to significant risks and uncertainties and are subject to change based on various factors (some of which are beyond the Company’s control). The words “may”, “could”, “should”, “would”, believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan” and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause the Company’s financial performance or other forward looking statements to differ materially from that expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation; interest rates, market and monetary fluctuations; the timely development of competitive new products and services by the Company and the acceptance of such products and services by customers; the willingness of customers to substitute competitors’ products and services for the Company’s products and services and vice versa; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; future acquisitions; the expense savings and revenue enhancements from acquisitions being less than expected; the growth and profitability of the Company’s non-interest or fee income being less than expected; the ability to maintain the growth and further development of the Company’s community-based retail branching network; unanticipated regulatory or judicial proceedings (including those regulatory and other approvals necessary to open new stores); changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. In addition, with respect to the TD merger, actual results may differ materially from the results anticipated in these forward-looking statements.The following factors, among others, could cause or contribute to such material differences; the ability to obtain the approval of the merger by the Company’s shareholders; the ability to realize the expected synergies resulting from the merger in the amounts or in the timeframe anticipated; the ability to integrate the Company’s businesses into those of TD Bank Financial Group in a timely and cost-efficient manner; and the ability to obtain governmental approvals of the merger or to satisfy other conditions to the merger on the proposed terms and timeframe.Additional factors that could cause TD Bank Financial Group’s and the Company’s results to differ materially from those described in the forward-looking statements can be found in the 2006 Annual Report on Form 40-F for The Toronto-Dominion Bank and the 2006 Annual Report on Form 10-K of the Company filed with the SEC and available at the SEC’s Internet site (http://www.sec.gov). The Company cautions that the foregoing list of important factors is not exclusive.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. The Company cautions that any such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors which may cause the Company’s actual results, performance or achievements to differ materially from the future results, performance or achievements the Company has anticipated in such forward-looking statements.You should note that many factors could affect the Company’s future financial results and could cause those results to differ materially from those expressed or implied in the Company’s forward-looking statements contained in this document. Additional Information The proposed merger transaction involving The Toronto-Dominion Bank and the Company will be submitted to the Company’s shareholders for their consideration.Shareholders are encouraged to read the proxy statement/prospectus regarding the proposed transaction when it becomes available because it will contain important information.Shareholders will be able to obtain a free copy of the proxy statement/prospectus, as well as other filings containing information about The Toronto-Dominion Bank and the Company, without charge, at the SEC’s Internet site (http://www.sec.gov).Copies of the proxy statement/prospectus and the filings with the SEC that will be incorporated by reference in the proxy statement/prospectus can also be obtained, when available, without charge, by directing a request to TD Bank Financial Group, 66 Wellington Street West, Toronto, ON M5K 1A2, Attention:Investor Relations, (416) 308-9030, or to Commerce Bancorp, Inc., Shareholder Relations, 1701 Route 70 East, Cherry Hill, NJ 08034-5400, (856) 751-9000. The Toronto-Dominion Bank, the Company, their respective directors and executive officers and other persons may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction.Information regarding The Toronto-Dominion Bank’s directors and executive officers is available in its Annual Report on Form 40-F for the year ended October 31, 2006, which was filed with the SEC on December 11, 2006, and its notice of annual meeting and proxy circular for its most recent annual meeting, which was filed with the SEC on February 23, 2007.Information regarding the Company’s directors and executive officers is available in the Company’s proxy statement for its most recent annual meeting, which was filed with the SEC on April 13, 2007.Other information regarding the participants in the proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, will be contained in the proxy statement/prospectus and other relevant materials to be filed with the SEC when they become available.
